Case 0:18-cv-62372-FAM Document 31 Entered on FLSD Docket 04/04/2019 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT OF
                           THE SOUTHERN DISTRICT OF FLORIDA
                              (FORT LAUDERDALE DIVISION)


  BERKLEY VACATION RESORTS, INC., et al.,                Case No.: 0:18-cv-62372FAM

                    Plaintiffs,

  vs.

  MITCHELL REED SUSSMAN, an individual,

                   Defendant.

                    JOINT MOTION FOR ENTRY OF STIPULATED
                 PROTECTIVE ORDER GOVERNING CONFIDENTIALITY

         Plaintiffs and Defendant Mitchell Reed Sussman jointly move this Court for entry of a

  Stipulated Protective Order Regarding Confidentiality, which addresses the handling of

  information produced, given or exchanged by and among the Parties and non-parties in the

  above-captioned matter.

         Having conferred on the matter, the Parties agree that certain information to be produced

  by and between the Parties and non-parties are confidential in nature and should be subject to

  protection.   Accordingly, the Parties respectfully request that the Court enter the attached

  proposed Stipulated Protective Order Regarding Confidentiality. This Order shall not supersede

  the Court’s requirement to obtain leave before filing any document under seal.


  DATED this 4th day of April, 2019                Respectfully submitted,

  GREENSPOON MARDER LLP                            MICHAEL L. FEINSTEIN, PA

  By:     /s/ Roy Taub                             By:    /s/ Michael L. Feinstein
  Richard W. Epstein                               Michael L. Feinstein
  Florida Bar No. 229091                           FBN 650382
  richard.epstein@gmlaw.com                        200 SE 18th Court
  maria.salgado@gmlaw.com                          Fort Lauderdale, FL 33316
Case 0:18-cv-62372-FAM Document 31 Entered on FLSD Docket 04/04/2019 Page 2 of 2



  Jeffrey A. Backman                                Telephone: (954) 767-9662
  Florida Bar No. 662501                            Facsimile: (954) 764-4502
  jeffrey.backman@gmlaw.com                         Michael@feinsteinlaw.net
  khia.joseph@gmlaw.com
  Roy Taub                                          MITCHELL REED SUSSMAN &
  Florida Bar No. 116263                            ASSOCIATES
  roy.taub@gmlaw.com                                Mitchell Reed Sussman
  cheryl.cochran@gmlaw.com                          1053 S. Palm Canyon Drive
  200 East Broward Boulevard, Suite 1800            Palm Springs, CA 92264
  Fort Lauderdale, Florida 33301                    Telephone: (760) 325-7255
  Telephone: 954.491.1120                           raventv1@aol.com
  Facsimile: 954.343.6958
                                                    Attorneys for Defendant
  Attorneys for Plaintiffs




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 4, 2019, the foregoing was electronically filed with

  the clerk of the court using the CM/ECF Portal, which will send notice of filing and a service

  copy to all counsel of record.

                                             ____/s/ Roy Taub_______
                                                      ROY TAUB




                                                2
